United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3293
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Teodoro Blanco-Heras,                  * District of Nebraska.
                                       *
            Appellant.                 * [UNPUBLISHED]
                                  ___________

                             Submitted: April 6, 2004

                                 Filed: April 14, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Teodoro Blanco-Heras (Blanco) pleaded guilty to conspiring to distribute 500
grams or more of a mixture containing methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1), and 846. The district court1 sentenced him to 135 months in
prison and 5 years supervised release. On appeal, counsel has moved to withdraw
under Anders v. California, 386 U.S. 738 (1967), and has filed a brief in which he



      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
challenges the severity of Blanco’s sentence and suggests the district court should
have departed downward.

       We reject counsel’s arguments. First, the length of Blanco’s sentence does not
provide a basis for reversal, as it is within a Guidelines range that Blanco does not
contest. See 18 U.S.C. § 3742; United States v. Smotherman, 326 F.3d 988, 989 (8th
Cir.) (per curiam), cert. denied, 124 S. Ct. 293 (2003). Second, Blanco did not
request a departure below, and the district court was not required to grant one sua
sponte.

      Following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we
find no nonfrivolous issues. Accordingly, we affirm, and we grant counsel
permission to withdraw.
                      ______________________________




                                         -2-